DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 10/21/2021 following the Non-Final Rejection of 07/23/2021. Claims 1, 6-9 were amended; claim 3 was cancelled. Claims 1-2, and 4-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 07/23/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the rejection(s) of claim(s) under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections as previously presented have been withdrawn.  However, upon further consideration, a modified ground(s) of rejection is made utilizing the previously applied prior art in view of amendments made to the claims which altered the scope of invention. The amendment in claim 1 reciting “wherein at least one section of the blade component facing the blade tip is a carbon fiber reinforced-

Applicant's point that Hansen fails to “teach or suggest the use of a specific portion or component is carbon fiber reinforced” on pg. 6 of remarks. Examiner would like to remark that para. 71 of Hansen recites “Wind turbine blades are generally formed from fibre-reinforced plastics material, e.g. glass fibres and/or carbon fibres”, thus anticipating the carbon-fiber reinforced aspect. As stated in MPEP 2111.01 “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” and “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. While claim limitations are interpreted in light of the specification, limitations from the specification are not meant to be drawn into the claims. In the instant case, the root portion of the blade would satisfy the limitations of “wherein at least one section of the blade component facing the blade tip is a carbon fiber reinforced blade component” and “wherein the at least one lightning receptor is, seen the direction towards the blade tip, spaced apart from the carbon fiber reinforced blade component” since the root region is a carbon fiber 
Applicant's point that “Hansen also fails to teach that the at least one lightning receptor is spaced apart from the carbon fiber reinforced blade component” was not found persuasive by Examiner. While it is true, as Applicant asserts, that Hansen teaches that the “the band is positioned in a blade mould in combination with layers of a fibre composite material which are subsequently infused with a resin and cured to form a wind turbine blade shell”, a root end section of the blade could be defined as ‘a carbon-fiber reinforced component’. Since this root end section would be away from the tip of the blade, it would be spaced from the conductive band, when viewed in a direction towards the blade tip, since the conductive band is adjacent the tip end of the blade. 
Applicant's point on pg. 7-8 of remarks that Hansen fails to anticipate the spacing between the carbon fiber reinforced blade component serves to prevent flash-overs between the lightning receptor and the carbon fiber reinforced blade component is not found persuasive by Examiner. This feature mentioned by Applicant is not required by the claimed invention(s) as currently presented. 

Applicant's arguments against prior art Berthelsen failing to teach “wherein the lightning protection arrangement includes at least one, electrically conductive, elongated and flat lightning receptor which is electrically connected with the discharging conductor” is not found persuasive by Examiner. In review of lightning receptor 3 in fig. 2 of Berthelsen, the receptor is shown to have a flat, disc-shaped form in fig. 2 and is described as such in para. 27. Such a flat disc-shaped receptor can be considered “elongated” since the form it takes is “stretched out relative to a shape with an increased height.
Applicant's point that Berthelsen fails to anticipate/teach “wherein the at least one lightning receptor is, seen in the direction towards the blade tip, spaced apart from the carbon fiber reinforced blade component” is not found persuasive by Examiner. The root region of the blade of Berthelsen meets the limitation of “a section [of the blade component] is a carbon fiber reinforced blade component” since the root region is carbon-fiber reinforced and is also a component. The root region is shown to be spaced away from the tip area of the blade, i.e. where the receptor is located. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at 2nd to last line recites “seen in the direction towards the blade tip” but should likely read “seen in a .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein at least one section of the blade component facing the blade tip is a carbon fiber reinforced blade component” renders the claim indefinite. The dual usage of “blade component” to define a blade component within a blade component in the section above renders the claim indefinite since the similar terminology used 

Claims 2, and 4-15 are also rejected due to their dependency upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0090968, herein referenced as Hansen.
Regarding Claim 1, Hansen recites a blade (10 fig. 1) for a wind turbine (2 fig. 1) comprising at least one blade component (see blade shell in fig. 2), wherein at least one section (root region 30 fig. 2) of the blade component facing the blade tip (see blade tip 14 fig. 5; radially outer end of is a carbon fiber reinforced blade component (“wind turbine blades are generally formed from fibre-reinforced plastics materials, e.g. glass fibres and/or carbon fibres” para. 71; this would mean that the root region 30 of the blade in fig. 2 is carbon reinforced), 
wherein the blade (10 fig. 5) further comprises a lightning protection arrangement (see arrangement in fig. 6) with a discharging conductor (internal lightning down-conductor 70 fig. 6) extending along the blade (10 fig. 5) to discharge an electric current caused by a lightning striking into the blade (“The conductive element 76 is connected to the lightning down-conductor 70, such that a lightning strike on the conductive band 76 will be conducted to ground” para. 74), wherein the lightning protection arrangement includes at least one, electrically conductive, elongated and flat lightning receptor (conductive band 76 fig. 6) which is electrically connected with the discharging conductor (70 fig. 6), 
wherein the lightning receptor (76 fig. 5) is arranged at or near the outer surface of the blade (“The conductive band 76 is arranged around the periphery of the wind turbine blade 10” para. 75) and located between the at least one blade component section (section of blade 10 radially inward from band 76 fig. 5) and the blade tip (14 fig. 5) and extends at least partially from a trailing edge towards a leading edge of the blade (the shape of the band 76 in fig. 5 and fig. 6 shows that said band would extend from a , wherein the at least one lightning receptor is (76 fig. 5), seen in the direction towards the blade tip (tip end 14 fig. 5), spaced apart from the carbon fiber reinforced blade component (root region 30 fig. 2; the root region 30 is shown to be spaced away from the band 76 in fig. 5 which would be spaced further radially outward along the blade away from the root region 30).

Regarding Claim 2, Hansen recites the blade according to claim 1, wherein the at least one lightning receptor (band 76 fig. 6) is or comprises a band or a plate or a stripe (“The band 76 may be formed from at least one of the following: a continuous conductive strip, tape, foil or ring; a conductive mesh or weave; a layer of conductive paint; etc.” para. 75).

Regarding Claim 5, Hansen recites the blade according to claim 1, wherein the at least one lightning receptor (band 76 fig. 6) extends from the trailing edge to the leading edge at a front side of the blade and, subsequently, from the leading edge to the trailing edge at a rear side of the blade (as shown in fig. 6, the band 76 forms a complete ring around the blade and would therefore extend from the trailing edge to the leading edge and back again to the trailing edge on the opposite side of the blade).

Regarding Claim 13, Hansen recites a wind turbine (2 fig. 1) comprising at least one blade according to claim 1 (see rejection of claim 1 above under Hansen).

Claim(s) 1, 4, 6-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0090472, herein referenced as Berthelsen.
Regarding Claim 1, Berthelsen recites a blade for a wind turbine (shown in fig. 1) comprising at least one blade component (blade shell in fig. 1), wherein at least one section of the blade component (root part of blade in fig. 1) facing the blade tip (the radially outer part of the root part would face the blade tip in fig. 1) is a carbon fiber reinforced blade component (“a blade body comprising a fibre-reinforced polymer, preferably a carbon-fibre-reinforced polymer” para. 2; the root part of the blade being part of the blade body), 
wherein the blade further comprises a lightning protection arrangement (see fig. 2) with a discharging conductor (electrical conductors 11 fig. 2) extending along the blade to discharge an electric current caused by a lightning striking into the blade, wherein the lightning protection arrangement includes at least one, electrically conductive, elongated and flat lightning receptor (receptor 3 fig. 2; the receptor 3 is shown to have a flat which is electrically connected with the discharging conductor (11 fig. 2), 
wherein the lightning receptor (3 fig. 2) is arranged at or near the outer surface of the blade (receptor 3 shown to be on the outside of blade in fig. 2) and located between the carbon fiber reinforced blade component (inner half of blade fig. 1) and the blade tip (receptor 3 shown to be inward of blade tip in fig. 3) and extends at least partially from a trailing edge towards a leading edge of the blade (receptor 3 shown to extend at least partially from a trailing edge towards a leading edge of blade in fig. 3; i.e. extends partially between these two locations), wherein the at least one lightning receptor is (3 fig. 3), seen in the direction towards the blade tip (see blade tip in fig. 1), spaced apart from the carbon fiber reinforced blade component (the receptor 3 fig. 2 is shown to be adjacent the tip of the blade, meaning it is spaced apart, when viewed in a direction towards the blade tip, from the root of the blade in fig. 1 since it would be further away in this direction).

Regarding Claim 4, Berthelsen recites the blade according to claim 1, wherein the lightning protection arrangement comprises at least two lightning receptors (see receptors 3 and 4 in fig. 2) each extending at least partially from the trailing edge towards the leading edge of the blade (the receptors 3 and 4 are shown to extend partially between the leading edge , wherein at least two of the at least two lightning receptors are arranged on opposite sides of the blade (receptor 3 is shown to be on the lee-ward surface 1 and receptor 4 is shown to be on the wind-ward surface 2 in fig. 2).

Regarding Claim 6, Berthelsen recites the blade according to claim 1, wherein the at least one lightning receptor (3 fig. 2) is electrically connected with the discharging conductor (11 fig. 2) by a conductive block (receptor base 5 fig. 2) of the lightning protection arrangement located inside the blade (base 5 is shown to be within the blade in fig. 2).

Regarding Claim 7, Berthelsen recites the blade according to claim 1, wherein the lightning protection arrangement comprises at least one electrically conductive lightning conductor (see bolt 7 fig. 2) protruding the outer surface of the blade (bolt 7 shown to protrude through the blade surface in fig. 2), wherein the at least one electrically conductive lightning conductor (7 fig. 2) is electrically connected with the discharging conductor (bolt 7 is shown to be electrically connected to 11 via base 5 in fig. 2).

Regarding Claim 8, Berthelsen recites the blade according to claim 7, wherein the at least one electrically lightning conductor (see bolt 7 fig. 2) is electrically connected with the discharging conductor (11 fig. 2) by the conductive block (the receptor base 5 is shown to electrically connect the fig. 2).

Regarding Claim 9, Berthelsen recites the blade according to claim 7, wherein the lightning receptor (receptor 3 fig. 2) and/or the lightning conductor is attached to the conductive block (base 5 fig. 2; “bolts 7,8 have a bolt head and a thread, said thread cooperating with a corresponding threaded hole (not shown) in the respective lightning protector base 5,6.” para. 61).

Regarding Claim 10, Berthelsen recites the blade according to claim 9, wherein the lightning receptor (receptor 3 fig. 2) and the lightning conductor (bolt 7 fig. 2) are attached to the conductive block (base 5 fig. 2) by a common attachment device (para. 61 discloses that threads on the bolt 7 are used to attach the receptor 3 and bolt 7 to the base 5; threads being a common attachment device).

Regarding Claim 14, Berthelsen recites the blade according to claim 6, wherein the conductive block (receptor base 5 fig. 2) is a metal block of the lightning protection arrangement located inside the blade (“lightning protector bases 5, 6 are preferably, and obligatorily in the embodiment .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen in view of EP 2712472 B1, herein referenced as Fujioka.
Regarding Claim 11, Berthelsen recites the blade according to claim 1, but fails to anticipate wherein the at least one lightning receptor is laminated into the blade.
Berthelsen and Fujioka are considered analogous art since they are both within the field of endeavor of wind turbines.
Fujioka teaches wherein the at least one lightning receptor (17 fig. 12) is laminated into the blade (see outer blade layer 25 in fig. 12; “the outer blade layer can preferably be “a glass laminate layer” para. 28; the outer blade layer being a laminate layer would mean that the lightning receptor 17 is laminated into the blade). Fujioka teaches that “[the protective layer protects the metal foil and first metallic lightning receptor] from environmental influences, such as corrosion, physical damage, such as gas. At the same time, the protective layer is sufficiently thin so that the first metallic lightning receptor and the metal foil can still function as direction lightning receptors” in para. 28.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade of Berthelsen with the glass laminate outer blade layer from Fujioka so as to protect the lightning receptor “from environmental influences” as taught by Fujioka. This modification would result in the receptor being laminated into the blade since the outer blade layer from Fujioka is preferably a glass laminate layer.

Regarding Claim 12, Berthelsen recites the blade according to claim 1, but fails to anticipate wherein the at least on lightning receptor is covered by a layer. 
Berthelsen and Fujioka are considered analogous art since they are both within the field of endeavor of wind turbines.
Fujioka teaches wherein the at least one lightning receptor (17 fig. 12) is covered by a layer (protective layer 25 fig. 12). Fujioka teaches that “[the protective layer protects the metal foil and first metallic lightning receptor] from environmental influences, such as corrosion, physical damage, such as gas. At the same time, the protective layer is sufficiently thin so that the first metallic lightning receptor and the metal foil can still function as direction lightning receptors” in para. 28.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the blade of Berthelsen with the glass laminate outer blade layer from Fujioka so as to protect the lightning receptor “from environmental influences” as taught by Fujioka.

Regarding Claim 15, the combination of Berthelsen and Fujioka comprises the blade according to claim 12, wherein the layer is a glass fiber layer (“the outer blade layer can preferably be a glass laminate layer or only .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7922454 – discloses a wind turbine blade with a segmented design, states that manufacturing rotor blades in blade segments is one known strategy for reducing the costs of preforming, transporting, and erecting wind turbines.
US 8142157 – discloses a wind turbine blade with lightning protection provisions, the blade being a separable blade comprised of a tip part and a root part. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745